Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the most recent filing by applicants on 06/02/20. 
Claims 1, 8 and 15 are amended
Claims 5, 12 and 19 were previously cancelled
No claims are added
Claims 1-4, 6-11, 13-18 and 20 are pending
In light of the amendments made by applicants in a previous filing, the previously made rejection under 35 U.S.C. 101 was withdrawn in this office action. In the newly amended claims applicants are using machine learning to capture speech data, which is a practical application. 
Also, the claim limitations are not positively recited, it will applicants move the prosecution forward. Applicants are welcome to call the examiner to discuss further.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glickfield; Sarah et al. (US 2014/0244001), further in view of Poornachandran; Rajesh et al. (US 2018/0089605), Krestnikov; Konstantin et al. (US 2015/0279366) and Shavit; Arie (US 2017/0368413).

As per claims 1, 8 and 15: Glickfield shows:
A system for improving user satisfaction in a service based industry using internet of things (IoT) devices in an IoT network, comprising: a processor (Fig. 1B, #170), operational within and between a distributed computing environment (Fig. 1B, #170), that:
A computer program product (Fig. 1B, #170) for, by a processor, improving user satisfaction in a service based industry using internet of things (IoT) devices in an IoT network ([0024]), the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein ([0024]), the computer-readable program code portions ([0025]), comprising:
A method, by one or more processors (Fig. 1B, #170), improving user satisfaction in a service based industry using internet of things (IoT) devices in an IoT network (Fig. 1B, #170), comprising:
gathering a collaboration of data associated with a user captured from a plurality of types of IoT devices in the IoT network (Fig. 1E, #106A, 106B, Fig. 5, #505); and 
Regarding the claim limitation below:
“using the collaboration of data to determine a level of satisfaction of the user during a visit to a physical location according to a knowledge domain describing a plurality of satisfaction factors and levels in the service based industry such that the collaboration of data is associated with one or more of the plurality of satisfaction factors and levels; wherein one of the plurality of types of IoT devices comprises a sound capturing device, and wherein gathering the collaboration of data includes capturing utterances of a speech of the user.”
Glickfield gathers and analyzes user data using IoTs to better manage or control IoTs from one single device or controller. For instance, in [0007] Glickfield shows For example, in the area of smart grids and energy management, utility companies can optimize delivery of energy to homes and businesses while customers can better manage energy usage.  In the area of home and building automation, smart homes and buildings can have centralized control over virtually any device or system in the home or office, from appliances to plug-in electric vehicle (PEV) security systems.  In the field of asset tracking, enterprises, hospitals, factories, and other large organizations can accurately track the locations of high-value equipment, patients, vehicles, and so on.  In during a visit to a physical location”
 However, Glickfield does not explicitly show “satisfaction factors and levels” as is recited in the claim.
Poornachandran shows “satisfaction factors and levels” at least in [0030]: where various sensors and data points are being used to recommend one or more actions to increase user satisfaction. Also see Fig. 4 & 5, where feedback from the sensors is used to create a model that helps understand customer and driver compatibility and then in Fig. 5, the feedback from the actual ride experience is used to update the model.
Reference Poornachandran teaches “satisfaction factors and levels” within the context of the disclosure (see at least [0030], Figs. 4 & 5). Reference Poornachandran is analogous art to primary Reference Glickfield because both references use IoT devices to better serve the customer (see Poornachandran [0060]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the above teachings of Poornachandran in the system of Glickfield, in order to provide for a system that helps improve customer satisfaction and experience as taught by Reference Poornachandran (see at least in [0030]) in the Glickfield so that the process of serving the customer can be made more efficient and effective.
Further, Glickfield in [0075] shows figuring out a child is present using audio and voice detection. However, Glickfield does not really say how this is done.  As such, neither Glickfield nor Poornachandran shows speech or sound collection. As such, neither references show “wherein one of the plurality of types of IoT devices comprises a sound capturing device, and wherein gathering the collaboration of data includes capturing utterances of a speech of the user.”
Reference Krestnikov shows “wherein one of the plurality of types of IoT devices comprises a sound capturing device, and wherein gathering the collaboration of data includes capturing utterances of a speech of the user.” ([0105]: It has a system of microphones to capture speech, and then invokes a Speech Recognition engine recognize it, convert it to text, and then invoke VOiS to run its NLP intelligence to serve the user, and finally respond in the user's natural language reporting on a software or hardware action, or to just carry on a conversation. [0131] Elements 2E and 2D--Context Retention and Dialog Management respectively: a collection of programmed methods delivering NLP solutions for morphological segmentation, word sense disambiguation and parsing.  The system can be set to retain the context for any given period of time, and track a dialog's context nested an arbitrary number of times. Also, see [0112], [0089]-[0103], [0154], [0163]-[0169]: shows IOT.
Reference Krestnikov is analogous art to primary Reference Glickfield because both references use IoT devices to better serve the customer.
Krestnikov in the system of Glickfield, in order to provide proactive action, either in the form of initiating conversation with a user, causing a command to be issued to a device (such as a hardware device participating in the Internet of Things) which affects the user's environment or performs a desirable task for a user, or causing a command to be issued to a device or data source to gather external data which will be relevant to a user's needs or interests as taught by Reference Krestnikov (see at least in [0048]) in the system and method of controlling IoT devices of Reference Glickfield so that the process of serving the customer can be made more efficient and effective.
Further, regarding the claim limitations below:
“providing one or more solutions, output on a display, for increasing the level of satisfaction upon learning, via a machine learning model, a root cause linking one or more of the plurality of satisfaction factors and levels to the collaboration of data; wherein linking the root cause via the machine learning model further includes automatically analyzing the utterances of the speech of the user using Natural Language Processing (NLP) and a semantic analysis according to the knowledge domain to facilitate contextually correlating at least a portion of the plurality of satisfaction factors and levels to the root cause; and wherein the root cause is associated with at least one of an ambient temperature, allergens, dwelling area quality, and ingredients of a food recipe.”
Glickfield does not explicitly show the above limitation. 

Further, Poonarchandran shows “further including providing one or more solutions for increasing the level of satisfaction upon learning via a machine learning model a root cause linking one or more of the plurality of satisfaction factors and levels to the collaboration of data.” (At least in [0048], Figs. 4 & 5, [0052]-[0058], [0030]-[0032]).
Further, Poornachandran shows “wherein the root cause is associated with at least one of an ambient temperature, allergens, dwelling area quality, and ingredients of a food recipe” (see at least in [0058]: where the reference shows temperature sensors. Also, see the following paragraphs “root cause” in [0012], [0016], [0018], [0030], [0032], [0043]. For instance, [0030]: a decision tree may be created based upon historical feedback and historical sensor data which may analyze the sensor data to determine a likely cause of the user's dissatisfaction.  This decision tree may recommend one or more actions to increase user satisfaction).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the above teachings of Poornachandran in the system of Glickfield, in order to provide for a system that helps improve customer satisfaction and experience as taught by Reference Poornachandran (see at least in [0030]) in the Glickfield so that the process of serving the customer can be made more efficient and effective.
As such, Glickfield in view of Poornachandran shows “providing one or more solutions, output on a display, for increasing the level of satisfaction upon learning, via a machine learning model, a root cause linking one or more of the plurality of satisfaction factors and levels to the collaboration of data.”
Regarding the claim limitations below:
“wherein linking the root cause via the machine learning model further includes automatically analyzing the utterances of the speech of the user using Natural Language Processing (NLP) and a semantic analysis according to the knowledge domain to facilitate contextually correlating at least a portion of the plurality of satisfaction factors and levels to the root cause.”
Poornachandran shows “root cause” in [0012], [0016], [0018], [0030], [0032], [0043]. For instance, [0030]: a decision tree may be created based upon historical feedback and historical sensor data which may analyze the sensor data to determine a likely cause of the user's dissatisfaction.  This decision tree may recommend one or more actions to increase user satisfaction. Further, Glickfield in [0075] shows figuring out a child is present using audio and voice detection. However, Glickfield does not really say how this is done.  As such, neither Glickfield nor Poornachandran shows speech or sound collection. As such, neither references show “wherein linking the root cause via the machine learning model further includes automatically analyzing the utterances of the speech of the user using Natural Language Processing (NLP) and a semantic analysis according to the knowledge domain to facilitate contextually correlating at least a portion of the plurality of satisfaction factors and levels.” 
Reference Krestnikov shows “wherein linking the root cause via the machine learning model further includes automatically analyzing the utterances of the speech of the user using Natural Language Processing (NLP) and a semantic analysis according to the knowledge domain to facilitate contextually correlating at least a portion of the plurality of satisfaction factors and levels.” ([0105]: It has a system of microphones to capture speech, and then invokes a Speech Recognition engine recognize it, convert it to text, and then invoke VOiS to run its NLP intelligence to serve the user, and finally respond in the user's natural language reporting on a software or hardware action, or to just carry on a conversation. [0131] Elements 2E and 2D--Context Retention and Dialog Management respectively: a collection of programmed methods delivering NLP solutions for morphological segmentation, word sense disambiguation and parsing.  The system can be set to retain the context for any given period of time, and track a dialog's context nested an arbitrary number of times. Also, see [0112], [0089]-[0103], [0154], [0163]-[0169]: shows IOT.
Reference Krestnikov is analogous art to primary Reference Glickfield because both references use IoT devices to better serve the customer.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the above teachings of Krestnikov in the system of Glickfield, in order to provide proactive action, either in the form of initiating conversation with a user, causing a command to be issued to a device (such as a hardware device participating in the Internet of Things) which affects the user's Krestnikov (see at least in [0048]) in the system and method of controlling IoT devices of Reference Glickfield so that the process of serving the customer can be made more efficient and effective.
Further, regarding the claim limitation:
“responsive to detecting the user is visiting an alternative physical location via a determination of the user through a facial recognition algorithm, using findings of the level of satisfaction stored in a database from the visit to the physical location with respect to the visit to the alternative physical location such that, when analyzing the collaboration of data at the alternative physical location, the machine learning model employs all previous analyses and determinations concluded during the visit to the physical location to determine the satisfaction of the user during the visit to the alternative physical location.”
Glickfield gathers and analyzes user data using IoTs to better manage or control IoTs from one single device or controller. For instance, in [0007] Glickfield shows For example, in the area of smart grids and energy management, utility companies can optimize delivery of energy to homes and businesses while customers can better manage energy usage.  In the area of home and building automation, smart homes and buildings can have centralized control over virtually any device or system in the home or office, from appliances to plug-in electric vehicle (PEV) security systems.  In the field of asset tracking, enterprises, hospitals, factories, and other large organizations can accurately track the locations of high-value equipment, patients, vehicles, and so on.  In 
Poornachandran shows “satisfaction factors and levels” at least in [0030]: where various sensors and data points are being used to recommend one or more actions to increase user satisfaction. Also see Fig. 4 & 5, where feedback from the sensors is used to create a model that helps understand customer and driver compatibility and then in Fig. 5, the feedback from the actual ride experience is used to update the model. Also, see [0043].
Further, Poornachandran shows “visit to the physical location with respect to the visit to the alternative physical location such that, when analyzing the collaboration of data at the alternative physical location, the machine learning model employs all previous analyses and determinations concluded during the visit to the physical location to determine the satisfaction of the user during the visit to the alternative physical location” [0012]: The system may utilize emotional responses and explicit feedback to train a model that predicts a compatibility score between the driver user and the passenger user given the user's contexts.  This model may produce a score that describes a suitability of the passenger and the driver given their respective contexts (including their emotional responses) during a ride. [0025]: In the case of linear regression, the model may be a set of coefficients to apply to one of the contexts or features for use in a weighted summation algorithm.  The coefficients 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the above teachings of Poornachandran in the system of Glickfield, in order to provide for a system that helps improve customer satisfaction and experience as taught by Reference Poornachandran (see at least in [0030]) in the system and method of controlling IoT devices of Reference Glickfield so that the process of serving the customer can be made more efficient and effective.
Further, neither Glickfield, Poornachandran, nor Krestnikov, explicitly show repeat business monitoring. Even though, it is reasonably understood all three references perform it, since it is not explicitly stated, Reference Shavit is being used to address the claim limitations “determination of the user through a facial recognition algorithm” in the claim above (see [1061]: where the IoT makes recommendations based on the last training session for the user this reads on the above claim limitation. [0391]: facial recognition, also see [0754], [1056], [1115]).
 It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the above teachings of Shavit in the system of Glickfield, in order to provide for a system that helps improve customer satisfaction and experience as taught by Reference Shavit in the system and method of controlling IoT devices of Reference Glickfield so that the process of serving the customer can be made more efficient and effective to provide an efficient and elegant solution for planning, presenting, monitoring, feed-backing and improving training in various disciplines (see Shavit [0010]).

As per claims 2, 9 and 16: 
Regarding the claim limitation below:
“further including collecting the collaboration of data from each type of a plurality of sensor based IoT devices to create a customer satisfaction profile such that a relationship is created between the customer satisfaction profile and the knowledge domain, wherein the plurality of sensor based IoT devices include at least temperature sensors, atmospheric sensors, allergen sensors, gas sensors, and one or more cameras.”
Glickfield shows “temperature sensor” at least in [0050]-[0053]. Further in [0054], Glickfield also shows interactions with the sensors. However, Glickfield does not explicitly show the all of the above limitations.
Further, Poonarchandran shows 
Poornachandran shows “satisfaction factors and levels” at least in [0030]: where various sensors and data points are being used to recommend one or more actions to increase user satisfaction. Also see Fig. 4 & 5, where feedback from the sensors is used to create a model that helps understand customer and driver compatibility and 
Further, Poonarchandran shows “atmospheric sensors, and one or more cameras” at least in ([0014], [0058]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the above teachings of Poornachandran in the system of Glickfield, in order to provide for a system that helps improve customer satisfaction and experience as taught by Reference Poornachandran (see at least in [0030]) in the system and method of controlling IoT devices of Reference Glickfield so that the process of serving the customer can be made more efficient and effective.

As per claims 3, 10 and 17: 
Regarding claim limitations below:
“further including applying one or more machine learning models to associate the plurality of satisfaction factors and levels with the level of satisfaction using psychophysical data, atmospheric data, environmental data, physical gestures of the customer, an emotion of the customer, a speech of the customer, an interaction detected between the customer and a service, product, or person, or a combination thereof collected from the one or more of the plurality of types of IoT devices.”
Further, Glickfield in [0075] shows figuring out a child is present using audio and voice detection. However, Glickfield does not really say how this is done.  As such, Glickfield does not explicitly show the all of the above limitations.
Poornachandran shows “satisfaction factors and levels” at least in [0030]: where various sensors and data points are being used to recommend one or more actions to increase user satisfaction. Also see Fig. 4 & 5, where feedback from the sensors is used to create a model that helps understand customer and driver compatibility and then in Fig. 5, the feedback from the actual ride experience is used to update the model. Also, see [0014]: heart monitor, a blood pressure sensor, a pulse sensor, an insulin pump, a motion sensor, a microphone, a video camera, or the like.
Further, Poonarchandran shows “further including applying one or more machine learning models to associate the plurality of satisfaction factors and levels with the level of satisfaction using psychophysical data, atmospheric data, environmental data, physical gestures of the customer, an emotion of the customer, a speech of the customer, an interaction detected between the customer and a service, product, or person, or a combination thereof collected from the one or more of the plurality of types of IoT devices.” (at least in [0048], Figs. 4 & 5, [0052]-[0058]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the above teachings of Poornachandran in the system of Glickfield, in order to provide for a system that helps improve customer satisfaction and experience as taught by Reference Poornachandran (see at least in [0030]) in the system and method of controlling IoT devices of Reference Glickfield so that the process of serving the customer can be made more efficient and effective.

As per claims 4, 11 and 18: 
Regarding the claim limitation below:
“further including analyzing the collaboration of data to determine a root cause linking one or more of the plurality of satisfaction factors and levels to the collaboration of data.”
Glickfield gathers and analyzes user data using IoTs to better manage or control IoTs from one single device or controller. For instance, in [0007] Glickfield shows For example, in the area of smart grids and energy management, utility companies can optimize delivery of energy to homes and businesses while customers can better manage energy usage.  In the area of home and building automation, smart homes and buildings can have centralized control over virtually any device or system in the home or office, from appliances to plug-in electric vehicle (PEV) security systems.  In the field of asset tracking, enterprises, hospitals, factories, and other large organizations can accurately track the locations of high-value equipment, patients, vehicles, and so on.  In the area of health and wellness, doctors can remotely monitor patients' health while people can track the progress of fitness routines. Being able to control multiple IoT devices to better suit user needs is reasonably understood to read on the claim limitation above. However, Glickfield does not explicitly show “satisfaction factors and levels” as is recited in the claim.
Poornachandran shows “satisfaction factors and levels” at least in [0030]: where various sensors and data points are being used to recommend one or more actions to increase user satisfaction. Also see Fig. 4 & 5, where feedback from the sensors is 
Further, Poonarchandran shows “further including analyzing the collaboration of data to determine a root cause linking one or more of the plurality of satisfaction factors and levels to the collaboration of data.” (at least in Figs. 4 & 5, [0052]-[0058], [0030]-[0032]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the above teachings of Poornachandran in the system of Glickfield, in order to provide for a system that helps improve customer satisfaction and experience as taught by Reference Poornachandran (see at least in [0030]) in the system and method of controlling IoT devices of Reference Glickfield so that the process of serving the customer can be made more efficient and effective.

As per claims 6 and 13: 
Regarding the claim limitations below:
“further including using a lexical analysis, parsing, extraction of concepts, semantic analysis, one or more cluster patterns, natural language processing (NLP), or a combination thereof to determine a root cause linking one or more of the plurality of satisfaction factors and levels to the collaboration of data to determine the level of satisfaction.”
Further, Glickfield in [0075] shows figuring out a child is present using audio and voice detection. However, Glickfield does not really say how this is done.  As such, Glickfield does not explicitly show the above limitation. 

Further, Poonarchandran shows “further including using a lexical analysis, parsing, extraction of concepts, semantic analysis, one or more cluster patterns, natural language processing (NLP), or a combination thereof to determine a root cause linking one or more of the plurality of satisfaction factors and levels to the collaboration of data to determine the level of satisfaction.” (At least in [0013]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the above teachings of Poornachandran in the system of Glickfield, in order to provide for a system that helps improve customer satisfaction and experience as taught by Reference Poornachandran (see at least in [0030]) in the system and method of controlling IoT devices of Reference Glickfield so that the process of serving the customer can be made more efficient and effective.

As per claims 7, 14 and 20: 
Regarding the claim limitations below:
“further including calibrating one or more machine learning models according to the level of satisfaction that is determined for each one of a plurality of services relating to the service based industry.”

Poornachandran shows “satisfaction factors and levels” at least in [0030]: where various sensors and data points are being used to recommend one or more actions to increase user satisfaction. Also see Fig. 4 & 5, where feedback from the sensors is used to create a model that helps understand customer and driver compatibility and then in Fig. 5, the feedback from the actual ride experience is used to update the model. Also, see [0038].
Further, Poonarchandran shows “further including calibrating one or more machine learning models according to the level of satisfaction that is determined for each one of a plurality of services relating to the service based industry.” (at least in [0048], Fig. 5, #5060 and [0055]-[0057]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the above teachings of Poornachandran in the system of Glickfield, in order to provide for a system that helps improve customer satisfaction and experience as taught by Reference Poornachandran (see at least in [0030]) in the system and method of controlling IoT devices of Reference Glickfield so that the process of serving the customer can be made more efficient and effective.

Response to Argument
Applicant’s Argument #1
Applicants argue on page(s) 10-17 of applicants remarks that the newly amended claims are not shown by prior art (see applicants remarks for more details). 
Response to Argument #1


Applicant’s Argument #2
Applicants argue on page(s) 15-17 of applicants remarks that the claims are not shown by prior art “Here in paragraph [0030], for example, Poornachandran describes that “an emotional state of the passenger and driver users may be monitored” and “if the emotional state of the passenger user or driver user begins to go negative, the other user may be notified with a suggestion based upon the sensor data... to determine a likely cause of the user’s dissatisfaction”. Poornachandran, however, does not describe what any of the “likely causes” are, but rather that only the “emotional state of the passenger and driver users may be monitored” to determine whether the passenger is having a positive or negative experience…… a combination of Poornachandran and Krestnikov would likely only yield to the skilled artisan that microphones could be used as part of the sensory data to determine when the user’s emotions have ‘turned negative’. Further, even the Office concedes (see Office Action, page 11) that Glickfield describes determining that a child is present using audio detection - yet provides no examples of how this is performed. Thus, Glickfield, Poornachandran, and Krestnikov together describe, at best, using microphones to capture utterances of the user that can be used in determining an emotional state. Neither reference, however, links the emotional state to some root cause.” (See applicants’ remarks for more details). 
Response to Argument #2

Poornachandran shows “root cause” in [0012], [0016], [0018], [0030], [0032], [0043]. For instance, [0030]: a decision tree may be created based upon historical feedback and historical sensor data which may analyze the sensor data to determine a likely cause of the user's dissatisfaction.  This decision tree may recommend one or more actions to increase user satisfaction.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the above teachings of Poornachandran in the system of Glickfield, in order to provide for a system that helps improve customer satisfaction and experience as taught by Reference Poornachandran (see at least in [0030]) in the system and method of controlling IoT devices of Reference Glickfield so that the process of serving the customer can be made more efficient and effective.
Poornachandran shows in the following paragraphs the above limitations argued:
[0012]: provide for improved matching of drivers and passengers in ride sharing systems using automatically determined user contexts.  A user's context describes the current situation and circumstances of the user.  User context includes a user's emotions (happy, sad, normal), time of day (e.g., a user may have different likes/dislikes depending on the time of day), state of mind (drunk, etc.), day of week, location, traveling companions and their relationships, previous places they have visited and time spend in those places, and the like. For drivers, contexts may include emotions, time of day, state of mind, location, traveling companions, current driving style, music choices, music volume, vehicle cleanliness, odor, and the like. The system may utilize one or 
[0016]: driving through certain neighborhoods could make riders and drivers feeling nervous and anxious or after seeing a particular movie, riders might still be feeling happy or sad based on the movie.  The data aggregation module 1085 may correlate a plurality of sensor readings and group them together into context events of the user.
[0018]: Various elements of a user's context may be inferred such as environmental contexts (weather conditions, pollen intensity, and the like), route context (traffic intensity, detours, neighborhood information, terrain information, and the like), emotional information (happy, sad, angry, and the like), ambience context (vehicle interior, cleanliness, safety hazards, and the like), and co-passenger behavior contexts (language, attitude, and the like).  Context determination may infer the user's context from the context event sensor data using one or more algorithms such as emotion detection algorithms, if-then rules, policies and the like.
[0030]: a decision tree may be created based upon historical feedback and historical sensor data which may analyze the sensor data to determine a likely cause of 
[0032]: a rider who is happy and becomes angry during the ride may indicate that the driver was rude, late, or driving recklessly.  A rider who is sad who becomes happy during the ride may indicate a pleasant experience.  Similarly, a rider whose emotional state does not change may indicate that the ride was as expected.
[0043]: a rider who is happy and becomes angry during the ride may indicate that the driver was rude, late, or driving recklessly.  A rider who is sad who becomes happy during the ride may indicate a pleasant experience.  Similarly, a rider whose emotional state does not change may indicate that the ride was as expected.  Recommendation module 2090 may provide one or more in-ride recommendations to improve an emotional satisfaction of the user.
All the paragraphs above show determining the “root cause” limitation at least in Poornachandran. 
Further, it should be noted that contrary to applicants’ arguments, the office action does not say that Krestnikov shows “root cause”. Instead, the office action shows:
Regarding the claim limitations below:
“wherein linking the root cause via the machine learning model further includes automatically analyzing the utterances of the speech of the user using Natural Language Processing (NLP) and a semantic analysis according to the knowledge domain to facilitate contextually correlating at least a portion of the plurality of satisfaction factors and levels to the root cause.”
Poornachandran shows “root cause” in [0012], [0016], [0018], [0030], [0032], [0043]. For instance, [0030]: a decision tree may be created based upon historical feedback and historical sensor data which may analyze the sensor data to determine a likely cause of the user's dissatisfaction.  This decision tree may recommend one or more actions to increase user satisfaction. Further, Glickfield in [0075] shows figuring out a child is present using audio and voice detection. However, Glickfield does not really say how this is done.  As such, neither Glickfield nor Poornachandran shows speech or sound collection. As such, neither references show “wherein linking the root cause via the machine learning model further includes automatically analyzing the utterances of the speech of the user using Natural Language Processing (NLP) and a semantic analysis according to the knowledge domain to facilitate contextually correlating at least a portion of the plurality of satisfaction factors and levels.” 
Reference Krestnikov shows “wherein linking the root cause via the machine learning model further includes automatically analyzing the utterances of the speech of the user using Natural Language Processing (NLP) and a semantic analysis according to the knowledge domain to facilitate contextually correlating at least a portion of the plurality of satisfaction factors and levels.” ([0105]: It has a system of microphones to capture speech, and then invokes a Speech Recognition engine recognize it, convert it to text, and then invoke VOiS to run its NLP intelligence to serve the user, and finally respond in the user's natural language reporting on a software or hardware action, or to just carry on a conversation. [0131] Elements 2E and 2D--Context Retention and Dialog Management respectively: a 
Reference Krestnikov is analogous art to primary Reference Glickfield because both references use IoT devices to better serve the customer.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the above teachings of Krestnikov in the system of Glickfield, in order to provide proactive action, either in the form of initiating conversation with a user, causing a command to be issued to a device (such as a hardware device participating in the Internet of Things) which affects the user's environment or performs a desirable task for a user, or causing a command to be issued to a device or data source to gather external data which will be relevant to a user's needs or interests as taught by Reference Krestnikov (see at least in [0048]) in the system and method of controlling IoT devices of Reference Glickfield so that the process of serving the customer can be made more efficient and effective.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Foreign Reference:
(WO2013042116A1) Govrin et al. Advanced system and method for automated-context-aware-dialog with human users. This reference is concerned with apparatus for 
Yang et al. Predicting User Satisfaction in Spoken Dialog System Evaluation With Collaborative Filtering. IEEE Journal of Selected Topics in Signal Processing (Volume: 6, Issue: 8, Page(s): 971-981). Published on 01-Dec.-2012. This reference discloses a collaborative filtering (CF) model to predict user satisfaction in SDS evaluation. Inspired by the use of CF in recommendation systems, where a user's preference for a new item is assume to resemble that for similar items rated previously, we adapt the idea to predict user evaluations of unrated dialogs based on the ratings received by similar dialogs. Ratings of dialogs are gathered by crowdsourcing through Amazon Mechanical Turk. A reference baseline is provided by a linear regression model (LRM) based on the PARADISE framework. We present two versions of the CF model. First, the item-based collaborative filtering model (ICFM) clusters rated dialogs and builds an LRM for each cluster. The rating of an unseen dialog is predicted by the LRM of its most similar cluster. Second, the extended ICFM (EICFM) separates dialog features into user-related and system-related groups, to build LRMs for these separately. Experimental results on dialogs from the Let's Go! System show both ICFM and EICFM can significantly improve the proportion of variability explained by the LRM. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY PRASAD whose telephone number is (571)270-3265.  The examiner can normally be reached on M-F: 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.P/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624